URTSZED SOME BAR BRUP TO YCCD URI SO UNHERNDISPREET OBELORIDA

www.fisb.uscourts.gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

“fy. Original Plan me
J ham . C . Amended Plan Gndicate 1st, 2nd, etc, Amended, if applicable)
. Cc Modified Pla (Indicate Ist, 2nd, etc. Modified, if applicable)

 

__. DEBTOR: Baudelaire Jacques JOINT DEBTOR: * mo - CASE NO.: /G- / S/ ff ? “Ke ?
"SSH! xxx-xx- 4542 SS#: xxx-xx- OES
1 NOTICES

To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
and moditied plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015~1(B}(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13,

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIM. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section ITI, which may result ina
partial payment or no payment at all to the secured creditor

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set .
out in Section III [_] Included [|] Not included

Nonstandard provisions, set out in Section VII [-] Inciuded [m] Not included
IL. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

[] Included fm] Not included

 

 

 

 

 

 

 

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date, In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

lL. $1,760.00 formonths 1 to 10 ;
2. $2,478.10 formonths I] to 24 ;
3. $3,394.74 for months 25 to 60;
B. DEBTOR(S)' ATTORNEY'S FER: [] NONE [7] PRO BONO
Total Fees: $3650.00 Total Paid: $1650.00 Balance Due: $2000.00)
Payable $200.00 __/month (Months 1 to 10 )

Allowed fees under LR 2016-1(B){2) are itemized below:
$3,500.00 + 150.00 costs

 

Applications for compensation must be filed Zor all fees over and above the Court's Guidelines for Compensation.
IL. TREATMENT OF SECURED CLAIMS

A, SECURED CLAIMS: [7] NONE

[Retain Liens pursuant to 11 U.S.C. 81325 (a)(5)] Mortgage(s\Lien on Real or Personal Property:

 

 

 

 

 

 

 

 

1. Creditor: Carrington Mortgage Services
Address: POB 1730 Arrearage Payoff on Petition Date $69,362.21
i 2
Anaheim, CA 92806 Asears Payment (Cure) $201.80 /month (Months {to 10)
Last 4 Digits of Arrears Payment (Cure) $850.00 /month (Months 11 to 24 )
Account No.: 6255 Arrears Payment (Cure) $1,540.12 /month (Months 25 to 60 )
LF-3 (rev, 10/3/17) Page 1 af 4

\ MIM
Case 19-15147-RBR  DoPBiorpiBaytelayebequss Page.2 of A Case mumber:

 

 

Regular Payment (Maintain} >]

$1,098.20 ‘month (Months 1

to 60

 

Address of Collateral: .
12565 SW 158 Ave, Miramar FL 33027

rt Personal Property/Vehicle

Description of Collateral:

Other: Tasurance is included in the regular payment
Real Property Check one below for Real Property: __ .
7 ° - LR . . : : : SobeE Sg put yet: oft
gi Principal Residence serow is inchided in the regular payments
[= jPrincipal Resid [IE is included in th fat payme .
ther Real Pro erty The debtor(s) will pay taxes [Jinsurance direct!
P ¥

 

 

Address: Attn: Bankruptcy Section
115 8, Andrews Ave
A-100
Ft Lauderdale, FL 33301

Last 4 Digits of

2. Creditor: Broward County c/o Records, Taxes & Treasury

$9,420.06
Payorf (Including 0% monthly interest)

Arrearage/ Payoff on Petition Date

 

$50.00
$178.41

‘month (Months to 10 )

1
‘month (Months 11

Payoff (Including 0% monthly interest) to 60 )

 

2365 SW 158 Ave, Miramar FL 33027

[_| Personal Property/Vehicle

Description of Collateral:

Account No.: 7380
Other: Payoff includes 18% int,
[m] Real Property Check one below for Real Property:
[m [Principal Residence [_]Escrow is included in the regular payments
[Other Real Property [m|The debtor(s) will pay [mi}taxes [_Jinsurance directly
Address of Collateral:

 

 

3. Creditor: pLGFY , LLC

 

Address: c/o Capital One, N.A., as
Collateral Assignee of
TLGFY, LLC
POB 54347
NEW ORLEANS, LA
70154-4347

Last 4 Digits of
Account No.:

Other:

4596

Payoff does include 5% interest

 

Arrearage/ Payoff on Petition Date $6,810.46
Payoff (Including 0% monthly interest) $50.00 ‘month (Months 1 to 10 }
Payoff (Including 0% monthly interest) $126.21 ‘month (Months 11 to 60 )

 

Real Property
[m)Principal Residence

[Other Real Property

Address of Collateral:
2565 SW 158 Ave, Miramar FL 33027

L_] Personal Property/Vehicle

Description of Collateral:

Check one below for Real Property:
[_]Escrow is included in the regular payments

[m] The debtor(s) will pay [mi]taxes [Jinsurance directly

 

 

 

 

B. VALUATION OF COLLATERAL:

LF-31 (rey, EO/3/17)

NONE

Page 2 of 4
Case 19-15147-RBR DoéStorpiBacdayemeqes Page 3 of4  Casenumber®

C. LIEN AVOIDANCE [lm] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor pranted stay relief in this section shall not receive a
distribution fom the Chepter 13 Trustee.
{fg} NONE..

E. DIRECT PAYMENTS: Secur ed claims filed by any creditor granted stay ielief in this section shall nat receive a: adistibution
fom the Chapter 13 Trustee. ©

 

O NONE col:

The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
\ Silvershores Master Assn 2565 2565 SW 158 Ave, Miramar FL 33027

 

Ty, TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a}(43]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS{S)' ATTORNEY'S FEE: [lil] NONE
B, INTERNAL REVENUE SERVICE: [ii] NONE
C. DOMESTIC SUPPORT OBLIGATION(S): [li] NONE
D. OTHER: [ma] NONE
Vv. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
Pay $143.19 ‘month (Months 25 to 60 }
Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. ((] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: [iil] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C, § 1322,

VL EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee,

[a] NONE
VIL INCOME TAX RETURNS AND REFUNDS: [[] NONE

[i] Debtor(s) shall provide copies of yearly income tax returns to the Trustee (but not file with the Court) no later than May
15th during the pendency of the Chapter 13 case. In the event the debtor(s)’ disposable income or tax refunds i increase,
debtor(s) shall increase payments to unsecured creditors over and above payments provided through the Plan up to 100% of
allowed unsecured claims. [Broward/Palm Beach cases]

VII. NON-STANDARD PLAN PROVISIONS [il] NONE

LF-31 (rev. 10/9/17) Page 3 of 4 fran sy for
Case 19-15147-RBR Do@storiiBepdaie rings Page 4 of 4 Casenumber ‘°

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

siya
ig

 

 

“ Atle tf CA Met e 3 Debtor Pp 7 | Joint Debtor
Baudelaire J acques c So Date - Date
Attorney with permission to sign on Date

Debtor(s} behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-3] (rev, 10/3/17} Page 4 of 4
